

Exhibit 10.2


TERMINATION OF
VOTING TRUST AGREEMENT


This Termination of Voting Trust Agreement dated as of June 1, 2009 (the “Voting
Trust Agreement”) is entered into as of November 8, 2013 by and among Inovio
Pharmaceuticals, Inc., formerly known as Inovio Biomedical Corporation (the
“Company”), all of the stockholders who remain parties to the Voting Trust
Agreement (the “Stockholders”), and Simon X. Benito and Morton Collins, who
currently serve as the voting trustees under the Voting Trust Agreement (the
“Trustees”).
Recitals:
The Company, the Stockholders and the Trustees are parties to the Voting Trust
Agreement. The parties desire to terminate the Voting Trust Agreement as of the
date of this Agreement.
All capitalized terms used in this Agreement and not otherwise defined shall
have the respective meanings ascribed to them in the Voting Trust Agreement.
NOW, THEREFORE, in consideration of the premises and covenants set forth herein,
and intending to be legally bound hereby, the parties hereto agree as follows:
1.Termination the Voting Trust Agreement
The parties hereby terminate the Voting Trust Agreement. Notwithstanding
anything to the contrary set forth in the Voting Trust Agreement, the
termination of the Voting Trust Agreement shall be effective as of the date of
this Agreement.
2.Reissuance of Certificates Representing the Shares.
Pursuant to the provisions of Section 15 of the Voting Trust Agreement, the
Trustees hereby authorize the release of the certificates representing the
Shares and the Company is hereby authorized to re-issue certificates
representing the Shares in the names of the respective Stockholders.
3.Further Assurances.
Each of the parties agree to take all such actions and execute all such
documents as may be necessary or appropriate in order to carry out the purposes
and provisions of this Agreement applicable to such party as any other party may
from time to time request.
4.Counterparts.
This Agreement may be executed in several counterparts, each of which shall be
deemed an original. This Agreement and any counterparts so executed shall be
deemed to be one and the same document. This Agreement and any counterpart
signature page hereto may be delivered by facsimile or electronic transmission
with the same effect as if such party had delivered an executed original
counterpart of this Agreement.







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
November 8, 2013.


INOVIO PHARMACEUTICALS, INC.
By: /s/ THOMAS KIM                
Title: Corporate Secretary        
THE STOCKHOLDERS:    
/s/ J. JOSEPH KIM                    
J. Joseph Kim


/s/ DAVID WEINER                    
David Weiner


/s/ MICHAEL KAUFMAN                    
Michael Kaufman


/s/ BRYAN CHUNG                    
Bryan Chung


THE TRUSTEES:


/s/ SIMON X. BENITO                    
Simon X. Benito


/s/ MORTON COLLINS                    
Morton Collins




 


 
 
















 

